The offense is murder; penalty assessed at confinement in the penitentiary for fifteen years.
The indictment and other proceedings appear regular.
The record is before this court without statement of facts or bills of exception.
There appears in the record the affidavit of the appellant to the effect that he is without funds or property with which to pay the court reporter for the preparation of the record on *Page 14 
appeal. The record is silent as to whether the court reporter was ever notified of the appellant's desire for a statement of facts. The decisions of this court are to the effect that the accused must be diligent in his efforts to have a statement of facts prepared by the court reporter. See Texas Jur., Vol. 4, p. 418, sec. 286; also Murphy v. State, No. 17,931 opinion delivered Feb. 19, 1936 (reported in 129 Tex. Crim. 623).
The judgment is affirmed.
Affirmed.